PER CURIAM.
The appellant’s point on appeal is whether the trial court erred in granting appel-lees’ motion to suppress made upon the ground that the police did not have probable cause to stop them. Two points are posed by one of the appellees: 1) this court does not have jurisdiction to consider the appeal, and 2) the order of suppression is correct because the police did not have even a founded suspicion for the stop.
Following our decision in State v. J.P.W., 433 So.2d 616 (Fla. 4th DCA 1983), which has been certified to the Supreme Court of Florida and is now pending in that court, we treat this appeal as a petition for writ of certiorari.
On the merits, we hold that the order of suppression is correct because the evidence adduced demonstrates that the police did not have even a founded suspicion for stopping appellees.
Accordingly, the petition for writ of cer-tiorari is denied.
DOWNEY and DELL, JJ., concur.
BERANEK, J., concurs specially.